Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/265,312 filed on 02/02/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
This  application  is a national phase entry of PCT Application No. PCT/US2019/051214, filed September 16, 2019, which claims  priority  to  U.S. Provisional Application No. 62/732,466, filed September 17, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10 – 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (Müller hereinafter referred to Müller) (US 2021/0195521 A1) in view of Lee et al. (Lee hereinafter referred to Lee) (US 2021/0314866 A1) (relied on filing date of US provisional application no. 62/765,010 that properly supports all citation).

Regarding claim 1, Müller teaches (Title, Wake-Up Monitoring For Discontinuous Reception Mode In A Wireless Communication System) an apparatus to be implemented in user equipment (UE) (Abstract, A user equipment is configured to operate in a connected discontinuous reception, C-DRX, mode), the apparatus (Fig.10, user equipment 14) comprising: 
interface circuitry (Fig.10 and [0119], communication circuitry 720); and 
processing circuitry (Fig.10 and [0119], processing circuitry 710), coupled to the interface circuitry (See Fig.10), and configured to: 
receive, via the interface circuitry (Fig.10 and [0119], The communication circuitry 720 is configured to transmit and/or receive information), a first signaling to configure a discontinuous reception (DRX) mode (Fig.8, block 520. [0113], receiving from the radio network node 12 configuration parameters for C-DRX mode that configure the user equipment 14 with a C-DRX cycle. Here, it is obvious to consider the reception of configuration parameters for C-DRX mode is via a message/ signaling; therefore, it is a first signaling to configure a DRX mode), the first signaling including at least a first configuration for discontinuous reception ([0119], configuration parameters for C-DRX mode); 
operate in the DRX mode configured with the first configuration ([0113], C-DRX mode configures the user equipment 14 with a C-DRX cycle 16 including an on-duration period and an off-duration period); 
receive, via the interface circuitry (Fig.10 and [0119], same as above), a second configuration for a second signaling (Fig.1 and [0049], radio network node 12 is configured to transmit message 26 during the wake-up monitoring period 24. Here, the message 26 is a second signaling for second configuration of wake-up monitoring period 24); 
receive, via the interface circuitry (Fig.10 and [0119], same as above) and according to the second configuration (Fig.1, wake-up monitoring period 24), the second signaling in a time-frequency resource of a common search space ([0054], A common search space is defined within which multiple user equipments commonly search for control messages/channels (e.g., PDCCH”) intended for them; a search space is a set of candidate control channels (e.g., candidate PDCCHs) formed by control channel elements (CCEs) on a given aggregation level, which the user equipment 14 attempts to decode; The radio network node 12 is configured to, during the wake-up monitoring period 24, transmit the message 26 only in the common search space. Therefore, UE receives the second signaling in a time-frequency resource of a common search space) wherein the second signaling includes a wake-up indication (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26. Therefore, the second signaling includes a monitoring control channel (i.e. wake-up indication)); 
detect the wake-up indication in the second signaling, wherein the detected wake-up indication indicates for the UE to wake-up (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26) and 
wake up to an ON/active state to monitor at least downlink control informations (DCIs) in Physical Downlink Control Channels (PDCCHs) after the detection of the wake-up indication in the second signaling (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26; [0051], the message 26 is a downlink control information (DCI) message transmitted on the downlink control channel 18 (e.g., PDCCH); [0066], power saving feature enables the UE to enter C-DRX after a time of inactivity in which the UE only wakes up to monitor the PDCCH according to a configured On-Duration time per C-DRX Cycle. Therefore, UE monitors DCI in PDCCHs after receiving  wake-up indication in the second signaling 26).
Müller discloses, wake-up monitoring period 24 starts at the beginning of C-DRX cycle 16-2, in order to indicate to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period of the next C-DRX cycle 16-3 (Fig.1 and [0049]).
Müller does not specifically teach
the second signaling during an OFF/non-active state of the DRX mode.
However, Lee teaches (Title, POWER SAVING SIGNALS IN WIRELESS COMMUNICATION), 
a discontinuous reception (DRX) mode (Fig.2 and [0077], In RRC connected mode, the WTRU uses a connected mode DRX (C-DRX); [0078], DRX cycle 205 comprises an ON duration and an OFF duration (i.e., 201 and 202)); 
operate in the DRX mode configured with the first configuration (Fig.2 and [0078], A WTRU monitors a PDCCH during an ON duration (i.e., 201) and the WTRU skips monitoring a (e.g., any) PDCCH during an OFF duration (i.e., 202) for the DRX cycle 205. Here, On and OFF duration of the DRX cycle 205 is a first configuration); 
receive a second signaling (Fig.3 and [0093], At 304, a WTRU receives a wake-up signal (WUS); [0225], energy saving signal (ESS) signal is interpreted by the WTRU as a wake-up signal. Here, ESS/ WUS is a second signaling); 
the second signaling in a time-frequency resource of a common search space ([0110], a search space type associated with the ESS condition, if an associated search space for an ESS is a first search space type (e.g., common search space); [0176], a search space configuration has associated configurations: a time/frequency location. [0227], ESS is determined based on the beam for a common search space) during an OFF/non-active state of the DRX mode (See Fig.3, WUS is during OFF duration of DRX cycle. [0003], an energy saving signal (ESS) while the WTRU is asleep; [0225], ESS signal is during the OFF duration of a DRX cycle) wherein the second signaling includes a wake-up indication (Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations (i.e., ON duration 301) for one or more DRX cycles); 
detect the wake-up indication in the second signaling, wherein the detected wake-up indication indicates for the UE to wake-up (Fig.3 and [0093], same as above); and 
wake up to an ON/active state to monitor at least downlink control informations (DCIs) in Physical Downlink Control Channels (PDCCHs) ([0088], A WTRU  monitors PDCCH or PDCCH occasions during Active Time. Active Time occurs during an ON duration; Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations) after the detection of the wake-up indication in the second signaling ([0185], A DCI field in an ESS indicates the set of PDCCH monitoring occasions to which the ESS applies. The ESS is signaled in the form of a DCI and monitored in a PDCCH search space).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Müller as mentioned above and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claim 6, combination of Müller and Lee teaches all the features with respect to claim 1 as outlined above.
Müller does not specifically teach
the first signaling in a first bandwidth part (BWP) wherein the processing circuitry is further configured to cause the UE to wake up in a second BWP, the second BWP being different from the first BWP.
However, Lee teaches 
the first signaling in a first bandwidth part (BWP) ([0242], a BWP configuration includes an associated DRX configuration ID, where a search space in a BWP uses the DRX parameters configured for the BWP. Since, the first signaling configures the DRX mode; therefore, the first signaling is in a first BWP) wherein the processing circuitry is further configured to cause the UE to wake up in a second BWP ([0176], a search space configuration includes an associated ESS identity (i.e., ESS-id, WUS-id), where a search space configuration or ESS identity has associated configurations: a time/frequency location including BWP (e.g., BWP-id). Since, the wake-up is performed by the WUS and WUS-id associated with a BWP-id; therefore, the second signaling is in a second BWP (i.e. the UE wakes up in a second BWP)), the second BWP being different from the first BWP (as mentioned the DRX parameters are configured for the BWP; i.e. DRX-id corresponds a BWP-id. Further, WUS-id associated with a BWP-id. Therefore, it is obvious that the BWP-ids for DRX and WUS are different. Accordingly, the second BWP is different from the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 1 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claim 10, combination of Müller and Lee teaches all the features with respect to claim 1 as outlined above.
Müller does not specifically teach
wherein the first configuration includes one or more of the following: 
a duration at the beginning of a DRX Cycle for the DRX mode when the UE monitors for at least PDCCHs (drx-onDurationTimer), 
a delay before the UE starts the drx-onDurationTimer (drx-SlotOffset), 
a subframe where the UE begins the DRX cycle of the DRX mode (drx-StartOffset), 
a duration after the UE receives a message in PDCCH indicating a new uplink (UL) or downlink (D) transmission for a MAC entity (drx-InactivityTimer), 
a maximum duration until a DL retransmission is received (drx-RetransmissionTimerDL), 
a maximum duration until a grant for a UL retransmission is received (drx-RetransmissionTimerUL), 
a Long DRX cycle (drx-LongCycle), 
a Short DRX cycle (drx-ShortCycle), 
a duration the UE shall follow the Short DRX cycle (drx-ShortCycleTimer), 
a minimum duration before a DL assignment for a HARQ retransmission is expected by the MAC entity (drx-HARQ-RTT-TimerDL), 
a minimum duration before a UL HARQ retransmission grant is expected by the MAC entity (drx-HARQ-RTT-TimerUL).
However, Lee teaches 
a duration at the beginning of a DRX Cycle for the DRX mode when the UE monitors for at least PDCCHs (drx-onDurationTimer) ([0082], An ON duration timer is used to determine a number of (e.g., a consecutive number of) PDCCH occasion(s) that need to be monitored or decoded (e.g., by a WTRU); [0201], one or more DRX parameters (e.g., DRX inactivity timer, ON duration timer)), 
a delay before the UE starts the drx-onDurationTimer (drx-SlotOffset) ([0099], monitoring offset), 
a subframe where the UE begins the DRX cycle of the DRX mode (drx-StartOffset), 
a duration after the UE receives a message in PDCCH indicating a new uplink (UL) or downlink (D) transmission for a MAC entity (drx-InactivityTimer) ([0080], A DRX inactivity timer is used to determine a time, after a PDCCH occasion in which a PDCCH indicates an UL or DL user data transmission; [0201], one or more DRX parameters (e.g., DRX inactivity timer)), 
a maximum duration until a DL retransmission is received (drx-RetransmissionTimerDL), 
a maximum duration until a grant for a UL retransmission is received (drx-RetransmissionTimerUL), 
a Long DRX cycle (drx-LongCycle) (Fig.8 and [0151], WTRU is configured with a second DRX cycle 820, DRX cycle-2 (e.g., a long DRX cycle)) , 
a Short DRX cycle (drx-ShortCycle) (Fig.8 and [0151], WTRU is configured with a first DRX cycle 840, DRX cycle-1 (e.g., a short DRX cycle)), 
a duration the UE shall follow the Short DRX cycle (drx-ShortCycleTimer), 
a minimum duration before a DL assignment for a HARQ retransmission is expected by the MAC entity (drx-HARQ-RTT-TimerDL), 
a minimum duration before a UL HARQ retransmission grant is expected by the MAC entity (drx-HARQ-RTT-TimerUL) (Due to alternative language “one or more” examiner addresses few limitations, not all the limitations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 1 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claim 11, Müller teaches (Title, Wake-Up Monitoring For Discontinuous Reception Mode In A Wireless Communication System) one or more non-transitory computer-readable media storing instructions that when executed by at least one processor ([0111], a non-transitory computer-readable medium comprises instructions which when executed by a processor) of a user equipment (UE) ([0124], A computer program comprises instructions which, when executed on at least one processor of a user equipment 14), cause the UE to: 
receive a first signaling to configure a discontinuous reception (DRX) mode (Fig.8, block 520. [0113], receiving from the radio network node 12 configuration parameters for C-DRX mode that configure the user equipment 14 with a C-DRX cycle. Here, it is obvious to consider the reception of configuration parameters for C-DRX mode is via a message/ signaling; therefore, it is a first signaling to configure a DRX mode) including at least a first configuration for discontinuous reception ([0119], configuration parameters for C-DRX mode); 
operate in the DRX mode configured with the first configuration ([0113], C-DRX mode configures the user equipment 14 with a C-DRX cycle 16 including an on-duration period and an off-duration period); 
receive a second configuration for a second signaling (Fig.1 and [0049], radio network node 12 is configured to transmit message 26 during the wake-up monitoring period 24. Here, the message 26 is a second signaling for second configuration of wake-up monitoring period 24); 
receive according to the second configuration (Fig.1, wake-up monitoring period 24), the second signaling in a time-frequency resource of a common search space ([0054], A common search space is defined within which multiple user equipments commonly search for control messages/channels (e.g., PDCCH”) intended for them; a search space is a set of candidate control channels (e.g., candidate PDCCHs) formed by control channel elements (CCEs) on a given aggregation level, which the user equipment 14 attempts to decode; The radio network node 12 is configured to, during the wake-up monitoring period 24, transmit the message 26 only in the common search space. Therefore, UE receives the second signaling in a time-frequency resource of a common search space), wherein the second signaling includes a wake-up indication (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26. Therefore, the second signaling includes a monitoring control channel (i.e. wake-up indication)); 
wake up to an ON/active state to monitor at least downlink control informations (DCIs) in Physical Downlink Control Channels (PDCCHs) (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26; [0051], the message 26 is a downlink control information (DCI) message transmitted on the downlink control channel 18 (e.g., PDCCH); [0066], power saving feature enables the UE to enter C-DRX after a time of inactivity in which the UE only wakes up to monitor the PDCCH according to a configured On-Duration time per C-DRX Cycle. Therefore, UE monitors DCI in PDCCHs after receiving  wake-up indication in the second signaling 26), after an end of a first duration (Fig.1, wake-up monitoring period 24) following the reception of the second signaling (Fig.1, MSG 26), wherein the first duration is a non-zero gap between an end of a resource where the second signaling is received (Fig.1, wake-up monitoring period 24 is a non-zero gap between OFF and ON duration of two consecutive C-DRX cycles 16-1 and 16-2), and a start of a next ON/active state following the second signaling (Fig.1, ON duration of C-DRX cycle 16-2).
Müller discloses, wake-up monitoring period 24 starts at the beginning of C-DRX cycle 16-2, in order to indicate to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period of the next C-DRX cycle 16-3 (Fig.1 and [0049]).
Müller does not specifically teach
the second signaling during an OFF/non-active state of the DRX mode.
However, Lee teaches (Title, POWER SAVING SIGNALS IN WIRELESS COMMUNICATION), 
a discontinuous reception (DRX) mode (Fig.2 and [0077], In RRC connected mode, the WTRU uses a connected mode DRX (C-DRX); [0078], DRX cycle 205 comprises an ON duration and an OFF duration (i.e., 201 and 202)); 
operate in the DRX mode configured with the first configuration (Fig.2 and [0078], A WTRU monitors a PDCCH during an ON duration (i.e., 201) and the WTRU skips monitoring a (e.g., any) PDCCH during an OFF duration (i.e., 202) for the DRX cycle 205. Here, On and OFF duration of the DRX cycle 205 is a first configuration); 
receive a second signaling (Fig.3 and [0093], At 304, a WTRU receives a wake-up signal (WUS); [0225], energy saving signal (ESS) signal is interpreted by the WTRU as a wake-up signal. Here, ESS/ WUS is a second signaling); 
the second signaling in a time-frequency resource of a common search space ([0110], a search space type associated with the ESS condition, if an associated search space for an ESS is a first search space type (e.g., common search space); [0176], a search space configuration has associated configurations: a time/frequency location. [0227], ESS is determined based on the beam for a common search space) during an OFF/non-active state of the DRX mode (See Fig.3, WUS is during OFF duration of DRX cycle. [0003], an energy saving signal (ESS) while the WTRU is asleep; [0225], ESS signal is during the OFF duration of a DRX cycle) wherein the second signaling includes a wake-up indication (Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations (i.e., ON duration 301) for one or more DRX cycles); 
wake up to an ON/active state to monitor at least downlink control informations (DCIs) in Physical Downlink Control Channels (PDCCHs) ([0088], A WTRU  monitors PDCCH or PDCCH occasions during Active Time. Active Time occurs during an ON duration; Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations; [0185], A DCI field in an ESS indicates the set of PDCCH monitoring occasions to which the ESS applies. The ESS is signaled in the form of a DCI and monitored in a PDCCH search space).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Müller as mentioned above and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claim 12, combination of Müller and Lee teaches all the features with respect to claim 11 as outlined above.
Müller further teaches 
wherein the common search space is a search space associated with or assigned to being monitored by at least one other UE ([0018], a common search space that is common to multiple user equipments; [0054], the user equipment 14 is configured to only monitor the common search space (e.g., of the PDCCH) that is common to multiple user equipments. Therefore, the common search space is associated with or assigned to being monitored by at least one other UE).

Regarding claim 13, combination of Müller and Lee teaches all the features with respect to claim 11 as outlined above.
Müller further teaches 
wherein the first signaling comprises a Radio Resource Control (RRC) signaling ([0016], a user equipment for operating in a connected discontinuous reception, C-DRX, mode within which the user equipment has a radio resource control, RRC, connection. Here, RRC signaling provides RRC connection; therefore, first signaling to configure C-DRX mode is a RRC signaling).

Regarding claim 17, Müller teaches (Title, Wake-Up Monitoring For Discontinuous Reception Mode In A Wireless Communication System) an apparatus to be implemented in a wireless device ([0009], a method performed by a radio network node for controlling DRX active time of a user equipment operating in a connected discontinuous reception, C-DRX, mode), the wireless device (Fig.12, radio network node 12) comprising: 
interface circuitry (Fig.12 and [0121], communication circuitry 920); and 
processing circuitry (Fig.12 and [0121], processing circuitry 910), coupled to the interface circuitry (See Fig.12), and configured to: 
transmit, via the interface circuitry (Fig.12 and [0121], The communication circuitry 920 is configured to transmit and/or receive information), a first signaling to configure a discontinuous reception (DRX) mode in at least one user equipment (UE) (Fig.8, block 520. [0113], receiving from the radio network node 12 configuration parameters for C-DRX mode that configure the user equipment 14 with a C-DRX cycle. Here, it is obvious to consider the trasmission of configuration parameters for C-DRX mode is via a message/ signaling; therefore, it is a first signaling to configure a DRX mode), wherein the first signaling includes at least a first configuration for discontinuous reception in the at least one UE ([0119], configuration parameters for C-DRX mode; [0113], C-DRX mode configures the user equipment 14 with a C-DRX cycle 16 including an on-duration period and an off-duration period); 
transmit, via the interface circuitry (Fig.12 and [0121], same as above), a second configuration for a second signaling (Fig.1 and [0049], radio network node 12 is configured to transmit message 26 during the wake-up monitoring period 24. Here, the message 26 is a second signaling for second configuration of wake-up monitoring period 24); 
transmit, via the interface circuitry (Fig.12 and [0121], same as above) and according to the second configuration (Fig.1, wake-up monitoring period 24), the second signaling in a time-frequency resource of a common search space ([0054], A common search space is defined within which multiple user equipments commonly search for control messages/channels (e.g., PDCCH”) intended for them; a search space is a set of candidate control channels (e.g., candidate PDCCHs) formed by control channel elements (CCEs) on a given aggregation level, which the user equipment 14 attempts to decode; The radio network node 12 is configured to, during the wake-up monitoring period 24, transmit the message 26 only in the common search space. Therefore, UE receives the second signaling in a time-frequency resource of a common search space), wherein the common search space is a search space associated with or assigned to a plurality of UEs ([0018], a common search space that is common to multiple user equipments; [0054], the user equipment 14 is configured to only monitor the common search space (e.g., of the PDCCH) that is common to multiple user equipments. Therefore, the common search space is associated with or assigned to a plurality of UEs), wherein the second signaling includes a wake-up indication (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26. Therefore, the second signaling includes a monitoring control channel (i.e. wake-up indication)), wherein the wake-up indication indicates that the at least one UE to wake-up (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26) and 
transmit, via the interface circuitry (Fig.12 and [0121], same as above), in a Physical Downlink Control Channel (PDCCH) or a Physical Sidelink Shared Channel (PSSCH) during an ON/active state expected in the at least one UE in response to the wake-up indication (Fig.1 and [0049], the radio network node 12 indicates to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period by transmitting a message 26), where in the at least one message includes downlink control information (DCI) ([0051], the message 26 is a downlink control information (DCI) message transmitted on the downlink control channel 18 (e.g., PDCCH); [0066], power saving feature enables the UE to enter C-DRX after a time of inactivity in which the UE only wakes up to monitor the PDCCH according to a configured On-Duration time per C-DRX Cycle. Therefore, UE monitors DCI in PDCCHs after receiving  wake-up indication in the second signaling 26).
Müller discloses, wake-up monitoring period 24 starts at the beginning of C-DRX cycle 16-2, in order to indicate to the user equipment 14 to monitor the downlink control channel 18 during the on-duration period of the next C-DRX cycle 16-3 (Fig.1 and [0049]).
Müller does not specifically teach
the second signaling during an expected OFF/non-active state of the DRX mode in the at least one UE.
However, Lee teaches (Title, POWER SAVING SIGNALS IN WIRELESS COMMUNICATION), 
a discontinuous reception (DRX) mode (Fig.2 and [0077], In RRC connected mode, the WTRU uses a connected mode DRX (C-DRX); [0078], DRX cycle 205 comprises an ON duration and an OFF duration (i.e., 201 and 202)), wherein a first configuration for discontinuous reception in the at least one UE (Fig.2 and [0078], A WTRU monitors a PDCCH during an ON duration (i.e., 201) and the WTRU skips monitoring a (e.g., any) PDCCH during an OFF duration (i.e., 202) for the DRX cycle 205. Here, On and OFF duration of the DRX cycle 205 is a first configuration); 
trasmit a second signaling (Fig.3 and [0093], At 304, a WTRU receives a wake-up signal (WUS); [0225], energy saving signal (ESS) signal is interpreted by the WTRU as a wake-up signal. Here, ESS/ WUS is a second signaling); 
the second signaling in a time-frequency resource of a common search space ([0110], a search space type associated with the ESS condition, if an associated search space for an ESS is a first search space type (e.g., common search space); [0176], a search space configuration has associated configurations: a time/frequency location. [0227], ESS is determined based on the beam for a common search space) during an expected OFF/non-active state of the DRX mode in the at least one UE (See Fig.3, WUS is during OFF duration of DRX cycle. [0003], an energy saving signal (ESS) while the WTRU is asleep; [0225], ESS signal is during the OFF duration of a DRX cycle), wherein the second signaling includes a wake-up indication (Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations (i.e., ON duration 301) for one or more DRX cycles); 
a Physical Downlink Control Channel (PDCCH) or a Physical Sidelink Shared Channel (PSSCH) during an ON/active state expected in the at least one UE ([0088], A WTRU  monitors PDCCH or PDCCH occasions during Active Time. Active Time occurs during an ON duration; Fig.3 and [0093], receive a WUS, at which point the WTRU monitors PDCCH in ON durations) in response to the wake-up indication ([0185], A DCI field in an ESS indicates the set of PDCCH monitoring occasions to which the ESS applies. The ESS is signaled in the form of a DCI and monitored in a PDCCH search space).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Müller as mentioned above and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Claims 2 – 5, 8, 14 – 15 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Müller in view of Lee and further in view of Vajapeyam et al. (Vajapeyam hereinafter referred to Vajapeyam) (US 2016/0286603 A1).

Regarding claim 2, combination of Müller and Lee teaches all the features with respect to claim 1 as outlined above.
Müller does not specifically teach
wherein receiving the second signaling comprises L1 signaling.
However Vajapeyam teaches (Title, SUPERVISED LEARNING SYSTEM FOR IDENTITY COMPROMISE RISK COMPUTATION)
wherein receiving the second signaling comprises L1 signaling (Abstract, triggering signals sent via the physical layer or layer 1 signaling, such as fast wake-up signals or fast sleep signals; [0125], wake-up signal is a dynamic-style signal, such as the signaling used with enhanced interference mitigation and traffic adaptation (eIMTA)-like L1 signaling. Therefore, the second signaling/ wake-up signaling comprises L1 signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 1 and further incorporate the teaching of Vajapeyam. The motivation for doing so would have been to provide discontinuous reception (DRX) techniques for networks configured with some combination of contention-based spectrum. Various aspects provide common or separate DRX configurations across all carriers and cells. Durations may be adjusted to increase the probability of a user equipment (UE) remaining active for the base station to secure the shared channel. Physical layer commands may also be transmitted for UE to enter sleep mode dynamically in order to further save power (Vajapeyam, Abstract).

Regarding claim 3, combination of Müller, Lee and Vajapeyam teaches all the features with respect to claim 2 as outlined above.
Müller does not specifically teach
wherein the L1 signaling comprises a group-common DCI message transmitted in a PDCCH, wherein the group-common DCI message comprises a plurality of UE-specific fields.
However, Lee teaches 
a group-common DCI message transmitted in a PDCCH ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI, then the WTRU decides that the ESS targets a group of WTRUs including itself; one common DCI format is used for both types of ESS (i.e., WTRU specific or group-common); [0185], A DCI field in an ESS indicates a set of PDCCH monitoring occasions to which the ESS applies. The ESS is signaled in the form of a DCI and monitored in a PDCCH search space. Therefore, ESS/ WUS comprises a group common DCI message transmitted in a PDCCH), wherein the group-common DCI message comprises a plurality of UE-specific fields ([0221], group common (i.e. the information in the ESS targets more than one WTRU such as a group of WTRUs); [0127], In case of a group specific indication, the wake-up process is implemented in multiple steps, where in the first step a sub-set of WTRUs is addressed, and in the remaining steps specific WTRUs are indicated. Here, the group-common DCI message comprises information of a plurality of UE/ UE-specific fields).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller, Lee and Vajapeyam as mentioned in claim 2 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).
The combination of Müller and Lee does not specifically teach 
the L1 signaling.
However Vajapeyam teaches 
wherein the L1 signaling ([0125], the second signaling/ wake-up signaling comprises L1 signaling).
(Lee discloses wake-up signaling comprises a group common DCI message and Vajapeyam teaches wake-up signaling comprises L1 signaling; therefore, it is obvious to consider in view of Lee and Vajapeyam that L1 signaling comprises a group common DCI message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller, Lee and Vajapeyam as mentioned in claim 2 and further incorporate the teaching of Vajapeyam. The motivation for doing so would have been to provide discontinuous reception (DRX) techniques for networks configured with some combination of contention-based spectrum. Various aspects provide common or separate DRX configurations across all carriers and cells. Durations may be adjusted to increase the probability of a user equipment (UE) remaining active for the base station to secure the shared channel. Physical layer commands may also be transmitted for UE to enter sleep mode dynamically in order to further save power (Vajapeyam, Abstract).

Regarding claim 4, combination of Müller, Lee and Vajapeyam teaches all the features with respect to claim 3 as outlined above.
Müller does not specifically teach
wherein the group-common DCI message is appended with a cyclic redundancy check (CRC) scrambled by a common Radio Network Temporary Identifier (RNTI).
However, Lee teaches 
wherein the group-common DCI message is appended with a cyclic redundancy check (CRC) scrambled by a common Radio Network Temporary Identifier (RNTI) ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI, then the WTRU decides that the ESS targets a group of WTRUs including itself; [0260], a DCI transmitted in the PDCCH and the CRC of the DCI is scrambled with a specific RNTI. Therefore, the group-common DCI message is appended with a CRC scrambled by a specific/ common RNTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller, Lee and Vajapeyam as mentioned in claim 3 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claim 5, combination of Müller, Lee and Vajapeyam teaches all the features with respect to claim 4 as outlined above.
Müller does not specifically teach
wherein the common RNTI is a Power saving RNTI (PSRNTI).
However, Lee teaches 
wherein the common RNTI is a Power saving RNTI (PSRNTI) ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI (Power Saving-RNTI); [0260], a DCI transmitted in the PDCCH and the CRC of the DCI is scrambled with a specific RNTI (e.g., power saving RNTI (PS-RNTI))).

Regarding claim 8, combination of Müller, Lee and Vajapeyam teaches all the features with respect to claim 3 as outlined above.
Müller does not specifically teach
wherein the plurality of UE-specific fields of the group-common DCI message correspond respectively to a plurality of UEs.
However, Lee teaches 
wherein the plurality of UE-specific fields of the group-common DCI message correspond respectively to a plurality of UEs ([0221], group common (i.e. the information in the ESS targets more than one WTRU such as a group of WTRUs. As mentioned above, the group-common DCI message comprises a plurality of UE/ UE-specific fields; therefore, the plurality of UE-specific fields correspond to a plurality of UEs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller, Lee and Vajapeyam as mentioned in claim 3 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Regarding claims 14 and 18, combination of Müller and Lee teaches all the features with respect to claims 11 and 17, respectively as outlined above.
Müller does not specifically teach
wherein the second signaling comprises L1 signaling, the L1 signaling comprises a group-common DCI message transmitted in a PDCCH.
However, Lee teaches 
a group-common DCI message transmitted in a PDCCH ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI, then the WTRU decides that the ESS targets a group of WTRUs including itself; one common DCI format is used for both types of ESS (i.e., WTRU specific or group-common); [0185], A DCI field in an ESS indicates a set of PDCCH monitoring occasions to which the ESS applies. The ESS is signaled in the form of a DCI and monitored in a PDCCH search space. Therefore, ESS/ WUS comprises a group common DCI message transmitted in a PDCCH).
The combination of Müller and Lee does not specifically teach
wherein the second signaling comprises L1 signaling.
However Vajapeyam teaches (Title, SUPERVISED LEARNING SYSTEM FOR IDENTITY COMPROMISE RISK COMPUTATION)
wherein the second signaling comprises L1 signaling (Abstract, triggering signals sent via the physical layer or layer 1 signaling, such as fast wake-up signals or fast sleep signals; [0125], wake-up signal is a dynamic-style signal, such as the signaling used with enhanced interference mitigation and traffic adaptation (eIMTA)-like L1 signaling. Therefore, the second signaling/ wake-up signaling comprises L1 signaling).
(Lee discloses wake-up signaling comprises a group common DCI message and Vajapeyam teaches wake-up signaling comprises L1 signaling; therefore, it is obvious to consider in view of Lee and Vajapeyam that L1 signaling comprises a group common DCI message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee  as mentioned above and further incorporate the teaching of Vajapeyam. The motivation for doing so would have been to provide discontinuous reception (DRX) techniques for networks configured with some combination of contention-based spectrum. Various aspects provide common or separate DRX configurations across all carriers and cells. Durations may be adjusted to increase the probability of a user equipment (UE) remaining active for the base station to secure the shared channel. Physical layer commands may also be transmitted for UE to enter sleep mode dynamically in order to further save power (Vajapeyam, Abstract).

Regarding claims 15 and 19, combination of Müller, Lee and Vajapeyam teaches all the features with respect to claims 14 and 18, respectively as outlined above.
Müller does not specifically teach
wherein the group-common DCI message is appended with a cyclic redundancy check (CRC) scrambled by a common Radio Network Temporary Identifier (RNTI), wherein the common RNTI is a Power Saving RNTI (PS-RNTI).
However, Lee teaches 
wherein the group-common DCI message is appended with a cyclic redundancy check (CRC) scrambled by a common Radio Network Temporary Identifier (RNTI) ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI, then the WTRU decides that the ESS targets a group of WTRUs including itself; [0260], a DCI transmitted in the PDCCH and the CRC of the DCI is scrambled with a specific RNTI. Therefore, the group-common DCI message is appended with a CRC scrambled by a specific/ common RNTI) wherein the common RNTI is a Power Saving RNTI (PS-RNTI) ([0221], ESS is group common; if the CRC of the DCI in the ESS is scrambled with PS-RNTI (Power Saving-RNTI); [0260], a DCI transmitted in the PDCCH and the CRC of the DCI is scrambled with a specific RNTI (e.g., power saving RNTI (PS-RNTI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller, Lee and Vajapeyam as mentioned in claims 14 and 18 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Müller in view of Lee and further in view of KUANG et al. (KUANG hereinafter referred to KUANG) (WO 2019/030335 A1).

Regarding claim 7, combination of Müller and Lee teaches all the features with respect to claim 6 as outlined above.
Müller does not specifically teach
wherein a bandwidth of the second BWP is smaller than a bandwidth of the first BWP.
However KUANG teaches (Title, BANDWIDTH PART ADAPTATION IN DOWNLINK COMMUNICATIONS)
wherein a bandwidth of the second BWP is smaller than a bandwidth of the first BWP (Pg.23: last para, UE always activates narrow bandwidth part, BP1, when wakes up at each DRX cycle; Pg.24: First para, second bandwidth part usage combination only allows narrow to wide bandwidth part switching once a scheduling assignment is detected and then maintains the wide bandwidth part for the rest of the DRX cycle. Therefore, the DRX cycle use wide BWP, while the wake-up part uses narrow BWP. Accordingly, bandwidth of the second BWP is smaller than a bandwidth of the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 6 and further incorporate the teaching of KUANG. The motivation for doing so would have been to provide mobile terminal for communicating in a mobile communication system with a base station using different bandwidth parts, in which using narrow bandwidth part, when UE wakes up at each DRX cycle can reduce power consumption and also wide bandwidth part for the rest of the DRX cycle can increase peak data rate, such that the burst traffic can be served more quickly (KUANG, Abstract and Pg.24: first para).

Regarding claim 16, combination of Müller and Lee teaches all the features with respect to claim 11 as outlined above.
Müller does not specifically teach
the UE to receive the first signaling in a first bandwidth part (BWP) and to wake up in a second BWP, the second BWP being different from the first BWP, wherein the second BWP is smaller than the first BWP.
However, Lee teaches 
the UE to receive the first signaling in a first bandwidth part (BWP) ([0242], a BWP configuration includes an associated DRX configuration ID, where a search space in a BWP uses the DRX parameters configured for the BWP. Since, the first signaling configures the DRX mode; therefore, the first signaling is in a first BWP) and to wake up in a second BWP ([0176], a search space configuration includes an associated ESS identity (i.e., ESS-id, WUS-id), where a search space configuration or ESS identity has associated configurations: a time/frequency location including BWP (e.g., BWP-id). Since, the wake-up is performed by the WUS and WUS-id associated with a BWP-id; therefore, the second signaling is in a second BWP (i.e. the UE wakes up in a second BWP)), the second BWP being different from the first BWP (as mentioned the DRX parameters are configured for the BWP; i.e. DRX-id corresponds a BWP-id. Further, WUS-id associated with a BWP-id. Therefore, it is obvious that the BWP-ids for DRX and WUS are different. Accordingly, the second BWP is different from the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 11 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).
The combination of Müller and Lee does not specifically teach
wherein the second BWP is smaller than the first BWP.
However KUANG teaches (Title, BANDWIDTH PART ADAPTATION IN DOWNLINK COMMUNICATIONS)
wherein the second BWP is smaller than the first BWP (Pg.23: last para, UE always activates narrow bandwidth part, BP1, when wakes up at each DRX cycle; Pg.24: First para, second bandwidth part usage combination only allows narrow to wide bandwidth part switching once a scheduling assignment is detected and then maintains the wide bandwidth part for the rest of the DRX cycle. Therefore, the DRX cycle use wide BWP, while the wake-up part uses narrow BWP. Accordingly, bandwidth of the second BWP is smaller than a bandwidth of the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned above and further incorporate the teaching of KUANG. The motivation for doing so would have been to provide mobile terminal for communicating in a mobile communication system with a base station using different bandwidth parts, in which using narrow bandwidth part, when UE wakes up at each DRX cycle can reduce power consumption and also wide bandwidth part for the rest of the DRX cycle can increase peak data rate, such that the burst traffic can be served more quickly (KUANG, Abstract and Pg.24: first para).

Regarding claim 20, combination of Müller and Lee teaches all the features with respect to claim 17 as outlined above.
Müller does not specifically teach
the second signaling in a first bandwidth part (BWP); and transmit, via the interface circuitry, the message in the PDCCH or the PSCCH in a second BWP, the second BWP being different from the first BWP, wherein the second BWP is larger than the first BWP.
However, Lee teaches 
the second signaling in a first bandwidth part (BWP) ([0176], a search space configuration includes an associated ESS identity (i.e., ESS-id, WUS-id), where a search space configuration or ESS identity has associated configurations: a time/frequency location including BWP (e.g., BWP-id). Since, the wake-up is performed by the WUS and WUS-id associated with a BWP-id; therefore, the second signaling is in a first BWP); and the message in the PDCCH or the PSCCH in a second BWP (Fig.2 and [0077], WTRU monitors a configured PDCCH during an ON duration period (i.e., 201) and the WTRU sleeps (e.g., not monitor the PDCCH) during an OFF duration (i.e., 202). There, message in PDCCH corresponds to DRX cycle. [0242], a BWP configuration includes an associated DRX configuration ID, where a search space in a BWP uses the DRX parameters configured for the BWP. Since, the first signaling configures the DRX mode; therefore, the first signaling is in a second BWP), the second BWP being different from the first BWP (as mentioned the DRX parameters are configured for the BWP; i.e. DRX-id corresponds a BWP-id. Further, WUS-id associated with a BWP-id. Therefore, it is obvious that the BWP-ids for DRX and WUS are different. Accordingly, the second BWP is different from the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned in claim 17 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide systems, methods, and devices for addressing power savings signals in wireless communication for improve power efficiency and effectiveness of communication protocols, thereby providing a higher data rate, higher spectrum efficiency, lower power, lower latency, higher reliability, and the like (Lee, [0002] and [0003]).
The combination of Müller and Lee does not specifically teach
wherein the second BWP is larger than the first BWP.
However KUANG teaches (Title, BANDWIDTH PART ADAPTATION IN DOWNLINK COMMUNICATIONS)
wherein the second BWP is larger than the first BWP (Pg.23: last para, UE always activates narrow bandwidth part, BP1, when wakes up at each DRX cycle; Pg.24: First para, second bandwidth part usage combination only allows narrow to wide bandwidth part switching once a scheduling assignment is detected and then maintains the wide bandwidth part for the rest of the DRX cycle. Therefore, the DRX cycle use wide BWP (here, second BWP), while the wake-up/ second signaling uses narrow BWP (here, first BWP). Accordingly, bandwidth of the second BWP is larger than a bandwidth of the first BWP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Müller and Lee as mentioned above and further incorporate the teaching of KUANG. The motivation for doing so would have been to provide mobile terminal for communicating in a mobile communication system with a base station using different bandwidth parts, in which using narrow bandwidth part, when UE wakes up at each DRX cycle can reduce power consumption and also wide bandwidth part for the rest of the DRX cycle can increase peak data rate, such that the burst traffic can be served more quickly (KUANG, Abstract and Pg.24: first para).



Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Liao et al. (Pub. No. US 2020/0037247 A1) – “WAKE-UP SIGNAL OPERATION FOR UE POWER SAVING” discloses a method, a computer-readable medium, and an apparatus in which the apparatus may be a UE. The UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode. The UE refrains from monitoring a down link control channel during the ON duration when the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474